The named defendant has filed a remonstrance to the report of the appraisers in which, among other allegations, it is alleged that the appraisal is based upon a mistaken meaning of the term "fair market value". If this is true the result would be inequitable.
In Antman vs. Connecticut Light  Power Co., 117 Conn. 230,167 A. 715, the court, having under consideration a remonstrance to a report of a committee appointed to assess damages to property condemned by the defendant company,at page 239, said:
      "An analagous situation is presented under General Statutes, Sec. 5083, providing for the appraisal of mortgaged property after foreclosure for the purpose of a deficiency judgment. If the appraisal is greater than the *Page 233 
amount of the debt, no further action of the court is necessary after the filing of the appraisal, unless one of the parties thereto desires a review of the action of the appraisers. . . . The appraisers appointed under that statute perform quasi-judicial functions of the same nature as the appraisers appointed in condemnation proceedings and a remonstrance lies against their report for any irregularity by which the rights of either party have been infringed." Citing Congress Bank and Trust Co. vs. Brockett, 111 Conn. 490, 492, 150 A. 742, and Dunn vs. Flynn, 107 Conn. 272, 275, 140 A. 204.
      "It is the policy in this state that all courts shall to the full extent of their jurisdiction administer legal and equitable rights and apply legal and equitable remedies in favor of every party in one and the same suit so that the legal and equitable rights of the party may be enforced and protected in one action." Antman vs. Connecticut Light  Power Co., Supra at page 240.
   The remonstrance alleges irregularity as a matter of law, and an issue should be joined, either by demurrer or an answer.